727 S.E.2d 253 (2012)
315 Ga. App. 635
The STATE
v.
RAMIREZ-HERRARA.
No. A10A0982.
Court of Appeals of Georgia.
April 13, 2012.
Gwendolyn Keyes Fleming, Michael Scott Carlson, Augusta, John E. Floyd, Atlanta, for The State.
Ingrid Johnson McGaughey, Gerard Bradley Kleinrock, for Ramirez-Herrara.
DOYLE, Presiding Judge.
In State v. Ramirez-Herrara,[1] we reversed the grant of a general demurrer to five counts of a twelve-count indictment. Thereafter, the Georgia Supreme Court decided State v. Outen,[2] in which that Court explained that the State must secure a certificate of immediate review in order to appeal an order granting a special demurrer.[3] Based on its opinion in Outen, the Supreme Court granted the petition for a writ of certiorari in this case and remanded it back to this Court for further consideration.[4]
Because the State was required to obtain a certificate of immediate review before proceeding, this Court lacked jurisdiction to review the trial court's order granting the general *254 demurrer.[5] Accordingly, we vacate our prior judgment in this case and dismiss the appeal.
Appeal dismissed.
ELLINGTON, C.J., and ANDREWS, J., concur.
NOTES
[1]  306 Ga.App. 878, 703 S.E.2d 429 (2010).
[2]  289 Ga. 579, 714 S.E.2d 581 (2011).
[3]  Id. at 581, 714 S.E.2d 581.
[4]  See Ramirez-Herrara v. State, Case No. S11C0535 (Ga.; decided Sept. 6, 2011) (nonpublished).
[5]  See OCGA §§ 5-7-1(a)(1) and 5-7-2(a); Outen, 289 Ga. at 582-583, 714 S.E.2d 581.